Citation Nr: 0721503	
Decision Date: 07/18/07    Archive Date: 08/02/07	

DOCKET NO.  04-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970, with service in the Republic of Vietnam from August 
1969 to June 1970.  Pertinent evidence of record is to the 
effect that the veteran had additional service in the United 
States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND


A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
post-traumatic stress disorder.  In that regard, and as noted 
above, a portion of the veteran's service was in the Republic 
of Vietnam.  Based on evidence contained in the file, the 
veteran's military occupational specialty was that of field 
medical/medical operations assistant.  Awards and 
commendations given the veteran included the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  

The Board observes that, following a VA psychiatric 
examination in October 2002, it was the opinion of the 
examiner that a "complete diagnosis" of post-traumatic stress 
disorder did not appear to be present.  More specifically, 
while there were some "partial symptoms" of that disorder, 
the "full-blown" picture did not appear to be present.  
Rather, the veteran seemed to be suffering from an anxiety 
disorder which was only "very mildly impairing."  
Significantly, at the time of the VA psychiatric examination 
in October 2002, no inservice stressors had been verified.

Since the time of the October 2002 VA psychiatric 
examination, the veteran has received varying psychiatric 
diagnoses, including that of a major depressive disorder, 
depression, anxiety, "questionable" post-traumatic stress 
disorder, and "rule out" post-traumatic stress disorder.  
Moreover, during the course of VA outpatient treatment in 
February 2006, the veteran received a diagnosis of post-
traumatic stress disorder, as well as a generalized anxiety 
disorder.  Of some interest is the fact that, at the time of 
VA outpatient treatment in October 2006, a post-traumatic 
stress disorder screening was reported as "positive."

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in April 2007, the veteran 
testified that, in September or October 1969, he learned of 
the death of a very close friend, one Lt. [redacted], who 
at the time was a member of "B Troop."  The veteran 
additionally testified that, during that same period or 
possibly in early April 1970, he saw the body of one [redacted] 
[redacted], another service member with whom he had become 
friendly.  According to the veteran, on April 1, 1970, a 
large part of his unit came under attack by North Vietnamese 
regulars, sustaining many casualties.  This testimony would 
appear to be buttressed by a letter from the veteran's former 
service colleague, one [redacted], who in April 2007 wrote 
that he and the veteran had served together in 1970 in the 
Headquarters and Headquarters Troop, 2nd Squadron, 1st 
Cavalry (Armored) attached to Task Force South of the 1st 
Field Force, Vietnam.  According to Mr. [redacted], he and the 
veteran had served together at Song Mao, Vietnam, where on 
the night of April 1, 1970, their squadron was attacked by a 
large North Vietnamese Army force, resulting in a battle 
which raged "for at least several hours."  According to the 
veteran's colleague, the veteran was there the night of the 
attack.  Further noted was that the medical aid station 
personnel "would have been very busy treating the wounded and 
injured in the attack."

The Board observes that, based on a review of the veteran's 
claims folder, no attempt has yet been made to verify any of 
the aforementioned stressors.  Under the circumstances, and 
give the ambiguity surrounding the diagnosis of the veteran's 
claimed post-traumatic stress disorder, the Board is of the 
opinion that further development of the evidence is necessary 
prior to final adjudication of the veteran's claim for 
service connection.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2006, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure those records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The RO should then forward to the US 
Army and Joint Service Records Research 
Center (JSRRC) all of the aforementioned 
information regarding the veteran's 
claimed inservice stressors, to include 
the deaths of Lt. [redacted] and 
[redacted], and the assault on the 
veteran's squadron at Song Mao on the 
night of April 1, 1970.  Such information 
should be provided in an attempt to 
corroborate the veteran's alleged 
inservice stressors.

3.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  In reaching that 
determination, the RO should address any 
credibility questions raised by the 
evidence.  

4.  If and only if the RO is able to 
verify an inservice stressor or 
stressors, arrangements should be made 
for the veteran to be examined by a VA 
psychiatrist who has not seen or examined 
him.  The RO should specify for the 
examiner the stressor (or stressors) 
which it has determined are established 
by the record, and the examiner must be 
instructed that only that event (or 
events) may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor (or 
stressors) and the veteran's claimed 
post-traumatic stress disorder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for post-traumatic 
stress disorder.  Should the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

